department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date july employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend b state c date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you incorporated in the state of b on c your organizing document states you are organized for purposes that quality for exemption from federal income taxes under sec_501 of the code and for the following specific purposes e e to promote buying local b agricultural products within the restaurant and hospitality industry and to match the demand for b-raised agricultural products with supply from local farms to serve as a clearinghouse of information regarding current supplies of agricultural products and to consult with restaurants on their options for sourcing local agricultural products to develop an infrastructure for farms to get b-grown agricultural products to market in b through logistics support to increase the amount of locally sourced agricultural products sold and eaten in b boosting employment farm revenue and overall public health to assist farms in promoting themselves to the public and to advocate for the production and provision of locally grown agricultural products through legislative and policy advocacy in addition to developing grassroots support letter rev catalog number 47630w to achieve your stated purposes you plan to operate food hubs across the state of b where you receive locally grown food that meets the needs of restaurants and retailers you confirm local produce needs from restaurants and retailers and use the information to help farms in your network_plan their production for the season once the crops are harvested you receive them from the local farmers repackage and then deliver them to the buyers you provide planning warehousing sales marketing distribution and communication services to small farms so farmers can focus on growing food you plan to build a network of growers by visiting farms and entering into signed agreements with farmers vendors you initially identified over small farms in b that could be potential partners and began an inventory of what agricultural products are currently being produced in b the terms of the agreement specify certain conditions that must be met by the farmer the agricultural products delivered to you are only products that have been grown on the farm listed in the agreement the farmer agrees to pack the products in adherence to quality standards listed as us grade and the agricultural products must be delivered to you within hours of harvest you also have the right to refuse product that does not fall into a us grade category you explained that there is a demand by both restaurants and local farmers for your services local farmers have very little time to market themselves to engage with social media to build websites or to reach out to restaurants directly most end up taking their harvest to regional brokers where they know it will be loaded into trucks and taken all over the country chefs and restaurant operators would like to be able to explain where the ingredients in their dishes originate the restaurants and retailers you sell to know that local food that was picked recently tastes better has more nutrients is more genetically diverse generally safer easier on the environment and supports the local economy operating food hubs in areas across the state also assists with transportation costs for smail farmers restaurants and retailers your start-up funding will be from a small_group of donors and pending grant applications you described yourself as unlike many nonprofit_organizations that have to annually raise funds you plan to become self- sustaining by the end of your third year of operations by selling your products to restaurants and retailers law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education letter rev catalog number 47630w in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services for organizations described in sec_501 of the code to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis this ruling stated that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the ‘operational test ’ the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 and the applicable regulations providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial the court stated that although an organization is not disqualified from tax-exempt status solely because its primary activity constitutes a business when it conducts a business with an apparently commercial character as its primary activity that fact weighs heavily against exemption the court also found that competition with commercial firms is strong evidence of the predominance of non-exempt commercial purposes in living faith inc v comm’r t c m aff'd 950_f2d_365 cir the court wrote that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 of the code the appellate court stated the factors that the court relied on to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine these factors included the organization sold goods and services to the public the organization was in direct competition with for profit businesses food stores and restaurants the prices set by the organization were based on pricing formulas common in retail food businesses the organization utilized promotional materials and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose the court stated that among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations letter rev catalog number 47630w application of law you are not described in sec_501 of the code because you are not operating exclusively for charitable purposes as required under sec_1_501_c_3_-1 you were formed to promote local agricultural products within the restaurant and hospitality industry by establishing and operating food hubs across the state ‘ you are not described in sec_1_501_c_3_-1 because more than an insubstantial part of your activities are devoted to non-exempt purposes the provision of food hubs that assist with warehousing inarketing repackaging sales and distribution services are not charitable educational or religious activities within the meaning of sec_501 of the code you are not described in sec_1 c - d because your activities do not further a charitable or educational purpose your clientele consists of farmers restaurants and retailers you are like the organization described in revrul_72_369 because you are operating in a commercial manner a substantial portion of your activities consists of soliciting agreements with farmers in order to receive timely delivery of agricultural products that are repackaged and sold to restaurants and retailers you provide warehousing sales marketing and distribution services although you did not specify the fees for your services you plan for your food hubs to become self-sustaining by selling agricultural products to restaurants and retailers the organization described in this ruling was conducting commercial services only for organizations exempt under sec_501 of the code and was still found to be conducting commercial activities the fact that you sell agricultural products to restaurants and retailers shows that you are operated in even more of a commercial manner than the organization described in this ruling because you are primarily engaged in the collection repackaging and resale of agricultural products you are not operating for one or more exempt purposes to be exempt under sec_501 of the code an organization must be both organized and operated for one or more exempt purposes specified in the section although exclusively does not mean solely or without exception the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes better business bureau an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more purposes specified in sec_501 you are operating like the organization in b s w group because you are substantially engaged in the commercial activity of receiving repackaging marketing and selling agricultural products much like the organization described in in living faith you are operating as a business and are in direct competition with other agricultural wholesale businesses in addition you will be entirely self-sustaining by selling your repackaged products to restaurants and retailers these activities constitute the conduct of a commercial business of the sort which is ordinarily carried on by enterprises organized for profit in airlie foundation the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose in the same way you are operating for nonexempt commercial purposes and do not qualify for exemption under sec_501 of the code letter rev catalog number 47630w your position you explained that you work with b farmers who wish to sell agricultural products to restaurants and retailers in their region currently there are no mechanisms available for farmers to connect with local restaurants or hospitality venues through the food hubs you provide a service that helps farmers sell to local restaurants or hospitality venues otherwise farmers are forced to sell to large regional organizations which may resell their produce in markets nationally or internationally you also assist with transportation costs for small farmers restaurants and retailers by establishing food hubs in various regions across the state you will be a bridge between individual farmers and businesses our response to your position although you provide a service for local farmers restaurants and retailers your operations are commercial in nature and do not achieve a charitable purpose conclusion based on the facts and information provided you are not operated exclusively for exempt purposes rather you ate operating for substantial non-exempt commercial purposes and do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh ‘you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
